Baldwin, J. delivered the opinion of the Court
Cope, J. concurring.
This suit is brought for contribution by one surety, who has paid the common debt, against a co-surety—the other sureties being insolvent. The suit is a good proceeding in equity to recover the amount due from the defendant; and we see no necessity for making other parties than these made here, even if this objection could be taken, except by demurrer for nonjoinder, etc., all the facts and the defect appearing on the face of the complaint.
Judgment affirmed.